Citation Nr: 1242385	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-47 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracic spine disability.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1985 to April 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010 a hearing was held before a Decision Review Officer (DRO); in August 2012 a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's claims file.  At the August 2012 Travel Board hearing the Veteran submitted additional evidence with a waiver of initial RO consideration of such evidence.  In addition, at the Travel Board hearing, he requested, and was granted, a 60-day abeyance period for the submission of further additional evidence.  Additional evidence was received in October 2012 (with initial RO consideration waived by the waiver submitted in August 2012). 

The issues of service connection for thoracic and lumbar spine disabilities are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran has a cervical spine disability that is reasonably shown to be related to his active duty service.  





CONCLUSION OF LAW

Service connection for a cervical spine disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran's service treatment records (STRs) do not show any treatment for or diagnosis of a cervical spine disability.  On clinical on service discharge examination in April 1990 his spine and other musculoskeletal system were found to be normal; however, in history he provided at the time, the Veteran reported recurrent back pain (described as occasional neck stiffness, which seemed to be related to stress, was relieved with rest, and was not considered disabling).

In May 1991 the Veteran was examined by VA (for disabilities not under consideration at this time).  At that time he reported a history of neck and joint stiffness since 1988.  No follow-up was recorded.  March 1997 x-rays of the cervical spine found minor degenerative changes with some narrowing of the C5-6 disc space.  A May 1999 cervical spine  x-ray narrative by Dr. J.M., the Veteran's private chiropractor, noted degenerative joint disease (disc thinning and osteophytes).  September 2001 x-rays of the cervical spine found degenerative disc and vertebral changes with bilateral osseous encroachment.  

On October 2008 private chiropractic clinic treatment by Dr. J.M., the Veteran complained of chronic head and neck pain.  He reported that the pain started six weeks prior and was not caused by any injury.  Examination found moderate limitation of cervical extension due to pain with no history of recent trauma, indicating moderate chronic cervical myositis.  Dr. J.M. noted that disc degeneration is an indication of at least 8 years of spinal decay, and that x-rays in May 1999 found degenerative joint disease present.

On September 2009 VA (fee basis) examination, the Veteran reported that his cervical spine disability had existed since 1990 and was not due to injury or trauma.  He stated that he had constant pain in the upper spine/neck which he began experiencing in 1987.  He stated that when the pain is present, he can function with medication.  He reported symptoms of stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, and weakness.  The diagnosis was degenerative arthritis of the cervical spine, based on history and x-ray findings of degenerative changes.  The examiner observed that the Veteran's only military medical entry relating to his neck (on his discharge examination in 1990) noted occasional neck stiffness most likely related to stress, and that he then had no entries until 2003.  The examiner opined that therefore it was less likely as not that the Veteran's present degenerative joint disease is related to his military service.  X-rays of the cervical spine showed loss of cervical lordosis.  

In an April 2010 letter Dr. J.M., noted that the Veteran is a current and previous patient of the chiropractic center and suffers with chronic lower back and neck pain; he began care in 1999.  His x-rays demonstrated degenerative joint disease of his cervical spine.  Dr. J.M., explained that according to Wolf's Law, degenerative joint disease is a chronic process of decay and degeneration.  Evidence of disc thinning and osteopathic formation is a physical response to wear and tear and/or injury.  It is well known that by the time degenerative joint disease is evident on the x-ray, the progress has been ongoing for six to eight years.  He concluded that the Veteran's radiological time table is evidence of an injury or decay earlier than 1999.  

In a September 2010 letter, Dr. J.M. noted that the Veteran has a diagnosis of degenerative joint/disc disease.  He further noted that "Due to the degenerative nature of his condition, the complaints at the time of his separation physical on April 13, 1990 of back and neck pain is more likely than not related to his degenerative joint/disc disease of the cervical and lumbar spine, which occurred while in active duty."

A September 2010 magnetic resonance of the cervical spine showed multilevel disc and facet pathology C3-C4 through C6-C7, mild canal stenosis and cord compromise through these levels, and several levels of substantial foraminal stenoses such as at C6-C7 bilaterally and on the left at C3-C4.

During his September 2010 DRO hearing, the Veteran testified that his job in the military was assistant supply officer; he was the ship's store officer, and a disbursing officer, and also stood watch.  He regularly lifted heavy objects.  He testified that he initially had back and neck pain in service while standing watches in 1987 for six months while the ship was underway.  He stated that the pain had been consistent from that point and has gotten worse.  He testified that after service, he had x-rays taken in 1997 by VA and started treatment with Dr. J.M. in 1999.  The Veteran stated that the conditions that he complained of at the time of his separation examination were not further investigated because the examination was conducted hastily and without adequate resources.  He stated that the reason there was such a lengthy lapse in time between his discharge from service and treatment was because he filed a lawsuit against the government regarding his discharge from the military; the lawsuit lasted eight years.  

On October 2011 VA (fee basis) examination, the Veteran presented the medical history of his cervical spine disability as he did during VA (fee basis) examination in September 2009.  The diagnosis was degenerative arthritis of the cervical spine.  The subjective factors were worsening neck pain; and the objective factors were x-ray findings of degenerative arthritis changes, and tenderness of the cervical spine.  The examiner opined that it is less likely as not the Veteran's cervical back condition manifested during military service, and is less likely as not related to complaints of cervical back pain while in military service because there is no diagnosis/treatment made for cervical back pain found in the Veteran's chart while in military service.  

Cervical spine x-rays in October 2011 found degenerative disc disease with bilateral neuroforaminal narrowing C4-5, C5-6 and C6-7, otherwise negative cervical spine.  

In an undated letter Dr. M.G. (chiropractor) notes that the Veteran had been treated by him since 2002 for chronic lower back and neck pain.  The Veteran reported that he served in the U.S. Navy from 1985 to 1990.  He reported that he had recurrent neck and back pain while on active duty.  Recurrent neck and back pain is noted on his separation physical of April 1990.  His x-rays demonstrated degenerative joint disease in his cervical spine and lumbar spine.  Dr. M.G. noted that based on radiological timetable and medical history, he concurs that it is more likely than not that the degenerative joint disease process in the Veteran's cervical spine was incurred during his active duty service.  In addition, due to the degenerative nature of degenerative joint/disc disease, the Veteran's complaints at the time of his separation physical, of neck and back pain, is more likely than not related to his degenerative joint disease of the cervical spine, incurred while on active duty.  

In an August 2012 letter Dr. J.M., notes findings similar to those noted in his April 2010 letter, that the Veteran suffers with chronic lower back and neck pain, and that he began treating the Veteran in 1999.  Further, x-rays demonstrated degenerative joint disease in his cervical spine; and, according to Wolf's Law, degenerative joint disease is a chronic process of decay and degeneration.  Evidence of disc thinning and osteopathic formation is a physical response to wear and tear and/or injury.  He reiterated that it is well known that by the time degenerative joint disease is evident on x-ray the process has been ongoing for six to eight years.  Therefore, the Veteran's radiological time table is evidence of an injury or decay earlier than 1999, and that the degenerative joint disease noted in his 1999 x-rays is most likely related to the neck and back pain noted on his separation physical in April 1990.

At his August 2012 Travel Board hearing, the Veteran reiterated his  testimony presented at the September 2010 DRO hearing.  
	
One method of establishing service connection is by showing that the disability for which service connection is sought became manifest in service and has persisted.  Here, on service separation examination in April 1990 the Veteran reported recurrent back pain (which was described as occasional neck stiffness).  The record also shows continuing postservice complaints of neck and joint stiffness by the Veteran on May 1991 VA examination (just over one year after separation from service), at that time he reported the complaints had been present since 1988 (a notation of postservice continuity on complaints apparently overlooked by the fee basis examiners who provided opinions against the Veteran's claim.  The Board finds no reason to reject as not credible the Veteran's contemporaneous subjective complaints regarding his neck reported to medical professionals.  It is not in dispute that cervical spine degenerative joint/disc disease was diagnosed by x-ray in 1997.  

The Veteran's private providers, one of whom, Dr. J.M., has treated the Veteran since 1999, have opined that it is more likely than not that the Veteran's current cervical spine disability is related to the neck pain noted in service.  The opinions by the Veteran's private medical professionals are consistent with the facts of this case and reasonably substantiate the Veteran's claim.  While there are VA medical opinions in the record to the effect that the Veteran's present cervical spine disability is unrelated to his military service, such opinions are premised on incorrect or incomplete facts, and therefore have limited probative value.  Notably, the October 2011 VA fee basis examiner failed to review the claims file or provide an adequate explanation of rationale for his opinion.

The Board finds that that the evidence supports the Veteran's claim that a cervical spine disability became manifest in service and has persisted, and that service connection for a cervical spine disability is warranted.  

ORDER

Service connection for a cervical spine disability is granted.


REMAND

Regarding the claims of service connection for thoracolumbar spine disability, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to these claims.  See 38 C.F.R. § 3.159.

At the outset, the Board notes that it is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

On September 2009 VA (fee basis) examination the examiner noted that "the [Veteran] had no medical entries relating to his thoracolumbar spine while in service."  He stated that as late as 1997 the Veteran had negative x-rays.  He noted that presently the Veteran does have lumbar (not thoracic) degenerative joint disease on x-ray.  He opined that the present degenerative joint disease is therefore, less likely as not related to his military service.  This opinion did not take into account that the Veteran reported a history of recurrent back pain in his April 1990 medical history report at separation.  Further, the Board finds that the October 2011 VA (fee basis) examination is also inadequate as it appears the examiner did not review the Veteran's claims file.  While it is noted that the examiner reviewed the Veteran's military service treatment and personnel records, he did not note review of any other records, and it is evident from the discussion of the Veteran's history that such information was strictly from the Veteran's recollection.  Nonetheless, the examiner opined that it is less likely as not the Veteran's thoracic back condition manifested during military service, and is less likely as not related to complaints of thoracic back pain while in military service because there is no diagnosis/treatment made for thoracic back condition found in the Veteran's chart while in military service.  The examiner has not provided an adequate explanation of rationale for the conclusion reached (a disability does not have to be diagnosed in service to be service-related).  Therefore this opinion also is inadequate.  

In addition, the Veteran's private doctor, Dr. J.M. stated that he has provided the Veteran chiropractic treatment for chronic lower back and neck pain from 1999 to the present.  Records of such treatment are not been associated with the claims file, with the exception of a May 1999 cervical x-ray narrative, and treatment records dated from September 2008 to November 2008.  Another private provider Dr. M.G., noted that the Veteran has been his patient since 2002 for chronic lower back and neck pain.  In an undated letter, addressed "To whom it may concern," Dr. M.G, briefly reported the Veteran's military history and medical history associated with his back, and related the veteran's back disability to his service.  Dr. M.G.'s records of treatment from 2002 to the present are not been associated with the claims file; as they are pertinent evidence in this matter, they must be sought.  The Veteran's cooperation will be needed for such development.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for VA to obtain private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  

Finally, reports in the record (of VA x-rays in March 1997 and September 2001) suggest that there are corresponding records of evaluation and/or treatment that generated the x-ray requests.   Such evaluation/treatment records would be pertinent (and perhaps critical) evidence in the  claims of service connection for thoracolumbar spine disabilities.  As VA treatment records are also constructively in evidence, they must be secured.  

The case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the providers of all treatment/evaluation he has received for his thoracic spine and lumbar spine disabilities since his separation from service (records of which are not already associated with the claims file).  Specifically, records from Dr. J.M. from 1999 to the present and from Dr. M.G. from 2002 to the present should be obtained.  The Veteran must provide authorizations for release to VA of any private records.  He should be afforded the time provided by regulation to respond. 

2.  The RO should secure for the record copies of the complete clinical records of the Veteran's treatment/evaluation from the identified sources, and any (and all) pertinent VA treatment records from 1997 to the present.  The RO should review the records received, and arrange for any further development suggested by the information therein.  

3.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his thoracic spine and lumbar spine disabilities.  The examiner must review the Veteran's claims file in conjunction with the examination.  

Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

      a.  Identify (by medical diagnosis) each thoracic and lumbar spine disability (ies) found.  If a chronic disability of the thoracic or lumbar spine is not diagnosed the examiner should cite to supporting clinical data. 

      b.  As to each thoracolumbar spine disability entity diagnosed, indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active duty service (to include complaints noted therein)? 

The examiner must explain a rationale for all opinions, citing to supporting factual data as deemed appropriate.

4.  The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


